Exhibit 10.3

 

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER,
SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

NETLIST, INC.

 

STOCK PURCHASE WARRANT

 

 

 

Date of Issuance:  July 18, 2013

Certificate No. W-2

 

FOR VALUE RECEIVED, Netlist, Inc., a Delaware corporation (the “Company”),
hereby grants to Drawbridge Special Opportunities Fund LP, a Delaware limited
partnership or its registered assigns (the “Registered Holder”) the right (this
“Warrant”) to purchase from the Company 1,648,351 shares of Warrant Stock at a
price per share of $1.00 (as adjusted from time to time hereunder, the “Exercise
Price”).  Certain capitalized terms used herein are defined in Section 5.  The
amount and kind of securities obtainable pursuant to the rights granted
hereunder and the purchase price for such securities are subject to adjustment
pursuant to the provisions contained in this Warrant.

 

This Warrant is subject to the following provisions:

 

Section 1.         Exercise of Warrant.

 

1A.      Exercise Period.  The Registered Holder may exercise, in whole or in
part (but not as to a fractional share of Warrant Stock), the purchase rights
represented by this Warrant at any time and from time to time after the Date of
Issuance to and including the seventh (7th) anniversary thereof (the “Exercise
Period”). 

 

1B.       Exercise Procedure.

 

(i) This Warrant shall be deemed to have been exercised (in whole or in part)
when the Company has received all of the following items (as the case may be
from time to time, the “Exercise Time”):

 

 

--------------------------------------------------------------------------------

 

(a) a completed Exercise Agreement, as described in Section 1C, executed by the
Person exercising all or part of the purchase rights represented by this Warrant
(the “Purchaser”);

 

(b) this Warrant (delivery of which shall be subject to the Company’s
obligations with respect to delivery of a new Warrant as provided in
Section 1B(iii));

 

(c) if this Warrant is not registered in the name of the Purchaser, an
Assignment or Assignments in the form of Exhibit A attached hereto (each, an
“Assignment”) evidencing the assignment of this Warrant to the Purchaser, in
which case the Registered Holder shall have complied with the provisions set
forth in Section 7; and

 

(d) wire transfer of immediately available funds or a check payable to the
Company in an amount equal to the product of the Exercise Price multiplied by
the number of shares of Warrant Stock being purchased upon such exercise (the
“Aggregate Exercise Price”).

 

(ii) As an alternative to the exercise of this Warrant as provided in
Section 1B(i), the holder of this Warrant may exchange all or part of the
purchase rights represented by this Warrant by surrendering this Warrant to the
Company, together with a written notice to the Company that the holder is
exchanging the Warrant (or a portion thereof) for an aggregate number of shares
of Warrant Stock specified in the notice, from which the Company shall withhold
and not issue to the holder a number of shares of Warrant Stock with an
aggregate Market Price equal to the Aggregate Exercise Price of the number of
shares of Warrant Stock specified in such notice (and such withheld shares shall
no longer be issuable under this Warrant).

 

(iii) The Company shall cause the Transfer Agent to deliver to the Purchaser,
within five (5) Business Days after the date of each Exercise Time, certificates
for shares of Warrant Stock purchased upon exercise of this Warrant; provided,
that no failure or delay in such delivery shall affect the issuance of any
Warrant Stock as provided in Section 1B(iv).  Unless this Warrant has expired or
all of the purchase rights represented hereby have been exercised, the Company
shall prepare a new Warrant, substantially identical hereto, representing the
rights formerly represented by this Warrant which have not expired or been
exercised and shall, within such five (5) Business Day period, deliver such new
Warrant to the Person designated for delivery in the Exercise Agreement.

 

(iv) The Warrant Stock issuable upon the exercise of this Warrant shall be
deemed to have been issued to the Purchaser at the Exercise Time, and the
Purchaser shall be deemed for all purposes to have become the record holder of
such Warrant Stock at the Exercise Time.

 

(v) The issuance of certificates for shares of Warrant Stock upon exercise of
this Warrant shall be made without charge to the Registered Holder or the
Purchaser for any issuance tax in respect thereof or other cost incurred by the
Company in connection with such exercise and the related issuance of shares of
Warrant Stock.  Each share of Warrant Stock



-  2  -

--------------------------------------------------------------------------------

 



issuable upon exercise of this Warrant shall, upon payment of the Exercise Price
therefor, be fully paid and nonassessable and free from all liens and charges
with respect to the issuance thereof.

 

(vi) The Company shall not close its books against the transfer of this Warrant
or of any share of Warrant Stock issued or issuable upon the exercise of this
Warrant in any manner which interferes with the timely exercise of this
Warrant.  The Company shall from time to time take all such action as may be
necessary to assure that the par value per share of the unissued Warrant Stock
acquirable upon exercise of this Warrant is at all times equal to or less than
the Exercise Price then in effect.

 

(vii) The Company shall assist and cooperate with any Registered Holder or
Purchaser required to make any filings with, or obtain any approvals of, any
Governmental Authority prior to or in connection with any exercise of this
Warrant (including making any filings required to be made by the Company).

 

(viii) Notwithstanding any other provision hereof, if an exercise of any portion
of this Warrant is to be made in connection with a registered public offering or
the sale of the Company, the exercise of any portion of this Warrant may, at the
election of the holder hereof, be conditioned upon the consummation of the
public offering or the sale of the Company in which case such exercise shall not
be deemed to be effective until the consummation of such transaction.

 

(ix) The Company shall at all times reserve and keep available out of its
authorized but unissued shares of Warrant Stock solely for the purpose of
issuance upon the exercise of the Warrants, such number of shares of Warrant
Stock issuable upon the exercise of all outstanding Warrants.  The Company shall
take all such actions as may be necessary to assure that all such shares of
Warrant Stock may be so issued without violation by the Company of any
applicable law or governmental regulation or any requirements of the Financial
Industry Regulatory Authority (FINRA), the National Association of Securities
Dealers Automated Quotation (“NASDAQ”) or any domestic securities exchange upon
which shares of Warrant Stock may be listed (except for official notice of
issuance which shall be immediately delivered by the Company upon each such
issuance).  The Company shall not take any action which would cause the number
of authorized but unissued shares of Warrant Stock to be less than the number of
such shares required to be reserved hereunder for issuance upon exercise of the
Warrants.

 

(x) The Company shall not take any action which would materially conflict with
or frustrate the purpose of this Warrant or any adjustment or exercise thereof,
including that the Company shall not adopt any rights plan or similar agreement
unless the potential adverse effects of any such plan or agreement expressly
exclude the Registered Holder, any Purchaser, their respective Affiliates and
their respective ownership (beneficial or of record) of any securities
acquirable pursuant to this Warrant.

 

1C.       Exercise Agreement.   Upon any exercise of this Warrant, the Exercise
Agreement shall be substantially in the form of Exhibit B attached hereto,
except that if any shares of Warrant Stock are not to be issued in the name of
the Person in whose name this



-  3  -

--------------------------------------------------------------------------------

 



Warrant is registered, the Exercise Agreement shall also state the name of the
Person to whom the certificates for such shares of Warrant Stock are to be
issued, and if the number of shares of Warrant Stock to be issued does not
include all the shares of Warrant Stock purchasable hereunder, it shall also
state the name of the Person(s) to whom a new Warrant(s) for the unexercised
portion of the rights hereunder is to be delivered.  Such Exercise Agreement
shall be dated the actual date of execution thereof.

 

1D.       Fractional Shares.  If a fractional share of Warrant Stock would, but
for the provisions of Section 1A, be issuable upon exercise of the rights
represented by this Warrant, the Company shall, within five (5) Business Days
after the date of the Exercise Time, deliver to the Purchaser a check payable to
the Purchaser in lieu of such fractional share in an amount equal to the
difference between the Market Price of such fractional share as of the date of
the Exercise Time and the Exercise Price of such fractional share.

 

Section 2.         Adjustment of Exercise Price and Number of Shares.  The
Exercise Price shall be subject to adjustment from time to time as provided in
this Section 2, and the number of shares of Warrant Stock obtainable upon
exercise of this Warrant shall be subject to adjustment from time to time as
provided in this Section 2. 

 

2A.       Subdivision or Combination of Common Stock.  If the Company at any
time subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced and the number of shares of Warrant
Stock obtainable upon exercise of this Warrant shall be proportionately
increased.  If the Company at any time combines (by reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased and the number of shares of
Warrant Stock obtainable upon exercise of this Warrant shall be proportionately
decreased.

 

2B.       Reorganization, Reclassification, Consolidation, Merger or Sale.  Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company’s assets or other transaction, which
in each case is effected in such a way that the holders of Common Stock are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets (including cash) with respect to or in exchange for Common
Stock is referred to herein as “Organic Change.”  Prior to the consummation of
any Organic Change, the Company shall make appropriate provision (in form and
substance satisfactory to the Registered Holders of Warrants representing a
majority of the shares of Warrant Stock obtainable upon exercise of such
Warrants (the “Majority Holders”) to insure that each of the Registered Holders
of the Warrants shall thereafter have the right to acquire and receive, in lieu
of or addition to (as the case may be) the shares of Warrant Stock immediately
theretofore acquirable and receivable upon the exercise of such holder’s
Warrant, such shares of stock, securities or assets (including cash) as would
have been issued or payable in such Organic Change (if the holder had exercised
this Warrant immediately prior to such Organic Change) with respect to or in
exchange for the number of shares of Warrant Stock immediately theretofore
acquirable and receivable upon exercise of such holder’s Warrant had such
Organic Change not



-  4  -

--------------------------------------------------------------------------------

 



 

taken place, including that if the holders of Common Stock are given any choice
as to the securities or assets (including cash) to be received in such Organic
Change, then the Registered Holders shall be given the same choice in respect
thereof.  Notwithstanding anything to the contrary, in the event of an Organic
Change involving a Person whose common stock is not traded on a national
securities exchange (a “Non-Listed Company”) in which all outstanding shares of
Common Stock as of immediately prior to the Organic Change are converted into or
exchanged or tendered for stock, securities or assets (other than cash) or the
right to receive stock, securities or assets (other than cash) of such
Non-Listed Company, the Company (or as applicable, the successor entity) and the
purchaser entity shall, at the Registered Holder’s election, exercisable at any
time prior to, concurrently with, or within 30 days after, the consummation of
such Organic Change, purchase this Warrant (or any stock, securities or assets
into which this Warrant or the Warrant Stock underlying this Warrant may have
been converted or exchanged or for which any of them may have been tendered in
such Organic Change) from the Registered Holder by paying to the Holder cash, in
immediately available funds payable upon the consummation of such Organic Change
(or within 10 days following notice of such election by the Registered Holder in
the case of an election delivered after such consummation), in an amount equal
to the value thereof reflected by the terms of such Organic Change.  In the case
of any Organic Change, the Company shall make appropriate provision (in form and
substance satisfactory to the Majority Holders) with respect to such holders’
rights and interests to insure that the provisions of this Section 2 and
Sections 2D and 4 shall thereafter be applicable to the Warrants (including, in
the case of any such Organic Change in which the successor entity or purchasing
entity is other than the Company, an immediate adjustment of the Exercise Price
to the value for the Common Stock reflected by the terms of such Organic Change
and a corresponding immediate adjustment in the number of shares of Warrant
Stock acquirable and receivable upon exercise of the Warrants, if the value so
reflected is less than the Exercise Price in effect immediately prior to such
Organic Change).  The Company shall not effect any Organic Change unless prior
to the consummation thereof, the successor entity (if other than the Company)
and the purchasing entity assume by written instrument (in form and substance
satisfactory to the Majority Holders), the obligation to deliver to each such
holder such shares of stock, securities or assets (including cash) as, in
accordance with the foregoing provisions, such holder may be entitled to
acquire.

 

2C.       Notices.

 

(i) Promptly upon any adjustment of the Exercise Price, the Company shall give
written notice thereof to the Registered Holder, setting forth in reasonable
detail and certifying the calculation of such adjustment.

 

(ii) The Company shall give written notice to the Registered Holder at least
twenty (20) days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Stock, (B) with respect to any pro rata subscription offer to holders of Common
Stock or (C) for determining rights to vote with respect to any Organic Change,
dissolution or liquidation.





-  5  -

--------------------------------------------------------------------------------

 



(iii) The Company shall also give written notice to the Registered Holders at
least twenty (20) days prior to the date on which any Organic Change,
dissolution or liquidation shall take place.

 

2D.       Pro Rata Distributions.  During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the
Registered Holder would have participated therein if the Registered Holder had
held the number of shares of Common Stock acquirable upon complete exercise of
this Warrant (without regard to any limitations on exercise hereof) immediately
before the date of which a record is taken for such Distribution, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the participation in such Distribution.

 

Section 3.         Liquidating Dividends.  If the Company declares or pays a
dividend upon the Common Stock payable otherwise than in cash out of earnings or
earned surplus (determined in accordance with generally accepted accounting
principles, consistently applied) except for a stock dividend payable in shares
of Common Stock (a “Liquidating Dividend”), then the Company shall pay to the
Registered Holder of this Warrant at the time of payment thereof the Liquidating
Dividend which would have been paid to such Registered Holder on the Warrant
Stock had this Warrant been fully exercised immediately prior to the date on
which a record is taken for such Liquidating Dividend, or, if no record is
taken, the date as of which the record holders of Common Stock entitled to such
dividends are to be determined.

 

Section 4.         Purchase Rights.  If at any time the Company grants, issues
or sells any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of Common Stock (the “Purchase Rights”), then the Registered holder of
this Warrant shall be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which such holder could have
acquired if such holder had held the number of shares of Warrant Stock
acquirable upon complete exercise of this Warrant immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights.

 

Section 5.         Definitions.  The following terms have meanings set forth
below:

 

“Affiliate” means, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.





-  6  -

--------------------------------------------------------------------------------

 



“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks located in the State of New York are authorized or obligated to close.

 

“Common Stock” means, collectively, the Company’s Common Stock and any capital
stock of any class of the Company hereafter authorized which is not limited to a
fixed sum or percentage of par or stated value in respect to the rights of the
holders thereof to participate in dividends or in the distribution of assets
upon any liquidation, dissolution or winding up of the Company.

 

“Convertible Securities” means any stock or securities (directly or indirectly)
convertible into or exchangeable for Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Loan Agreement” means that certain Loan and Security Agreement, dated as of
date hereof, by and between DBD Credit Funding LLC, a Delaware limited liability
company and the Company (as amended, restated supplemented, or otherwise
modified from time to time).

 

“Market Price” means as to any security the volume weighted average (rounded to
the nearest cent) of the closing prices of such security’s sales on all domestic
securities exchanges on which such security may at the time be listed, or, if
there have been no sales on any such exchange on any day, the volume weighted
average of the highest bid and lowest asked prices on all such exchanges at the
end of such day, or, if on any day such security is not so listed, the volume
weighted average of the highest bid and lowest asked prices on such day in the
domestic over-the-counter market as reported by Pink OTC Markets, Inc., or any
similar successor organization, in each such case averaged over a period of ten
(10) days consisting of the day as of which “Market Price” is being determined
and the nine (9) consecutive Business Days prior to such day; provided that if
such security is listed on any domestic securities exchange or quoted in a
domestic over-the-counter market the term “Business Days” as used in this
sentence means Business Days on which such exchange is open for trading.  If at
any time such security is not listed on any domestic securities exchange or
quoted in the domestic over-the-counter market, the “Market Price” shall be the
fair value thereof determined jointly by the Company and the Majority Holders
(without applying any marketability, minority or other discounts);  provided
that if such parties are unable to reach agreement within a reasonable period of
time, such fair value shall be determined (without applying any marketability,
minority or other discounts) by an appraiser jointly selected by the Company and
the Majority Holders.  The determination of such appraiser shall be final and
binding on the Company and the Registered Holders of the Warrants, and the fees
and expenses of such appraiser shall be paid by the Company.



-  7  -

--------------------------------------------------------------------------------

 



“Options” means any rights or options to subscribe for or purchase Common Stock
or Convertible Securities.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

 

“Transfer Agent” means Computershare Trust Company, N.A., the current transfer
agent of the Company, with a mailing address of 330 N. Brand Blvd., Ste. 701,
Glendale, CA 91203-2149 and a facsimile number of, and any successor transfer
agent of the Company.

 

“Warrant Stock” means the Company’s Common Stock, par value $0.001 per share;
provided that if there is a change such that the securities issuable upon
exercise of the Warrants are issued by an entity other than the Company or there
is a change in the type or class of securities so issuable, then the term
“Warrant Stock” shall mean one share of the security issuable upon exercise of
the Warrants if such security is issuable in shares, or shall mean the smallest
unit in which such security is issuable if such security is not issuable in
shares.

 

Section 6.         No Voting Rights; Limitations of Liability.  This Warrant
shall not entitle the holder hereof to any voting rights or other rights as a
stockholder of the Company.  No provision hereof, in the absence of affirmative
action by the Registered Holder to purchase Warrant Stock, and no enumeration
herein of the rights or privileges of the Registered Holder shall give rise to
any liability of such holder for the Exercise Price of Warrant Stock acquirable
by exercise hereof or as a stockholder of the Company.

 

Section 7.         Warrant Transferable.  Subject to compliance with applicable
securities laws and the transfer conditions referred to in the legend endorsed
hereon, this Warrant and all rights hereunder are transferable, in whole or in
part, without charge to the Registered Holder, upon surrender of this Warrant
with a properly executed Assignment (in the form of Exhibit A attached hereto)
at the principal office of the Company.

 

Section 8.         Warrant Exchangeable for Different Denominations.  This
Warrant is exchangeable, upon the surrender hereof by the Registered Holder at
the principal office of the Company, for new Warrants of like tenor representing
in the aggregate the purchase rights hereunder, and each of such new Warrants
shall represent such portion of such rights as is designated by the Registered
Holder at the time of such surrender.  The date the Company initially issues
this Warrant shall be deemed to be the “Date of Issuance” hereof regardless of
the



-  8  -

--------------------------------------------------------------------------------

 



number of times new certificates representing the unexpired and unexercised
rights formerly represented by this Warrant shall be issued.  All Warrants
representing portions of the rights hereunder are referred to herein as the
“Warrants.”

 

Section 9.        [RESERVED].

 

Section 10.      Replacement.  Upon receipt of evidence reasonably satisfactory
to the Company (an affidavit of the Registered Holder shall be satisfactory) of
the ownership and the loss, theft, destruction or mutilation of any certificate
evidencing this Warrant, and in the case of any such loss, theft or destruction,
upon receipt of indemnity reasonably satisfactory to the Company, or, in the
case of any such mutilation upon surrender of such certificate, the Company
shall (at its expense) execute and deliver in lieu of such certificate a new
certificate of like kind representing the same rights represented by such lost,
stolen, destroyed or mutilated certificate and dated the date of such lost,
stolen, destroyed or mutilated certificate.

 

Section 11.       Notices.  Except as otherwise expressly provided herein, all
notices, demands or other communications referred to in this Warrant shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) when sent to the recipient by confirmed electronic mail or
facsimile if delivered prior to 5:00 p.m. local time of the recipient on a
Business Day or otherwise on the next Business Day, (iii) one business day after
it is sent to the recipient by reputable overnight courier service (charges
prepaid) or (iv) three Business Days after it is mailed to the recipient by
first class mail, return receipt requested, and shall be addressed (a) to the
Company, at its principal executive offices and (b) to the Registered Holder of
this Warrant, to Drawbridge Special Opportunities Fund LP, 1345 Avenue of the
Americas, 46th Floor, New York, New York 10105, Attention: James K. Noble, III -
General Counsel, Telephone: (212) 798-6100, Telecopier: (646) 224-8716, Email:
dbsoloanops@fortress.com, with a copy (which shall not constitute notice) to
Kirkland & Ellis LLP, 333 South Hope Street, Los Angeles, California 90071,
Attention: Hamed Meshki, Telephone: (213) 680-8360, Telecopier: (213) 808-8145,
Email: hamed.meshki@kirkland.com.

 

Section 12.       Investment Representations. By accepting this Warrant from the
Company, Drawbridge Special Opportunities Fund LP represents and warrants to the
Company that it (a) is an “accredited investor” as such term is defined in
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Act”), (b) it is acquiring this Warrant with the present intention of holding
this Warrant for purposes of investment and not with a view to the public resale
or distribution within the meaning of the Act, and (c) understands that this
Warrant and the securities issuable upon exercise hereof have not been
registered under the Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Drawbridge
Special Opportunities Fund LP’s investment intent as expressed herein.

 

Section 13.       Amendment and Waiver.  Except as otherwise provided herein,
the provisions of the Warrants may be amended and the Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Majority Holders.



-  9  -

--------------------------------------------------------------------------------

 



 

Section 14.       Descriptive Headings; Governing Law.  The descriptive headings
of the several Sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant.  The corporation
laws of the State of New York shall govern all issues concerning the relative
rights of the Company and its stockholders.  All other questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by the internal law of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.

 

*    *    *    *

 

 

 

-  10  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers and to be dated the Date of Issuance
hereof.

 

 

NETLIST, INC.

 

 

 

 

 

 

 

By:

/s/ Gail Sasaki

 

Name:

Gail Sasaki

 

Title:

CFO

 

 

 

[Signature Page - Netlist Warrant]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

ASSIGNMENT

 

FOR VALUE RECEIVED, _________________________________ hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant
(Certificate No. W-_____) with respect to the number of shares of the Warrant
Stock covered thereby set forth below, unto:

 

Names of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignor]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

EXERCISE AGREEMENT

 

 

 

To:

Dated:

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. W-____), hereby agrees to subscribe for the purchase of ______
shares of the Warrant Stock covered by such Warrant and makes payment herewith
in full therefor at the price per share provided by such Warrant.

 

Check one box:

 

☐  I am attaching a cashier’s, personal or certified check, or have arranged for
a wire transfer of immediately available funds to the Company, in an amount
equal to the Aggregate Exercise Price.

 

☐  In lieu of paying cash, I have elected to receive such lesser number of
shares of Common Stock as determined pursuant to Section 1B(ii) of the attached
Warrant.

 

 

By: 

 

 

Name: 

 

 

Title:  

 

 



 

--------------------------------------------------------------------------------